                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


_________________________________________
                                           )
UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                   )              Case No. 1:18-cv-05035
                                           )
            Plaintiff,                     )              Judge: Charles R. Norgle, Sr.
                                           )
                         v.                )              Magistrate Judge: Jeffrey Cole
                                           )
MATTHEW BRUNSTRUM                          )
                                           )
      and                                  )
                                           )
SUSAN BRUNSTRUM,                           )
                                           )
            Defendants.                    )
                                           )
__________________________________________ )

                     PLAINTIFF’S AGREED MOTION FOR ENTRY
                 OF FINAL JUDGMENT AGAINST SUSAN BRUNSTRUM
                     AND DISMISSAL OF CIVIL PENALTY CLAIM
                         AGAINST MATTHEW BRUNSTRUM

       Plaintiff, U. S. Securities and Exchange Commission (the “SEC”), pursuant to a

settlement negotiated with Defendant Susan Brunstrum, hereby moves this Court to enter a Final

Judgment against Defendant Susan Brunstrum in the form attached hereto as Exhibit A. The

SEC also moves to dismiss its claim for a civil penalty against Matthew C. Brunstrum. In

support of this motion, the SEC states as follows:

       1.      The SEC filed its Complaint on July 24, 2018. The Complaint alleges that

Matthew Brunstrum engaged in insider trading and tipping and his mother, Susan Brunstrum,

engaged in insider trading.

       2.      On June 25, 2018, Matthew Brunstrum and Susan Brunstrum (collectively,
“Defendants”) agreed to a bifurcated resolution of this case. On September 13, 2018, this Court

entered Judgment as to Susan Brunstrum (Dkt. 9) and Judgment as to Matthew C. Brunstrum

(Dkt. 10). Defendants were permanently enjoined from engaging in future violations of the

securities laws and ordered to pay specified amounts in disgorgement and prejudgment interest.

(Dkt. 9 and 10)

       3.      Civil penalties were to be decided later upon motion by the SEC. (Dkt. 9 and 10).

On September 11, 2018, Plaintiff’s Agreed Motion for Entry of Judgments by Consent was filed

(“Agreed Motion”). (Dkt. 6) The Agreed Motion requested that the Court set an appropriate

schedule for briefing and/or hearing to determine the civil penalty component of a final judgment

after November 28, 2018, which was the date Matthew Brunstrum was scheduled to be sentenced

in his criminal case on insider trading, U.S. v. Matthew C. Brunstrum, 1:18-cr-00446-1. On

September 13, 2018, the Court granted the Agreed Motion. (Dkt. 8)

       4.      Defendant Susan Brunstrum has subsequently consented to pay a civil penalty in

the amount of $170,252. A copy of Susan Brunstrum’s Second Consent is attached as Exhibit B.

       5.      On November 28, 2018, at his sentencing hearing, Matthew C. Brunstrum was

sentenced to 8 months imprisonment. Matthew C. Brunstrum did not appeal his prison sentence.

Accordingly, the SEC seeks to dismiss its claim for a civil penalty against Matthew C.

Brunstrum.     A proposed order is attached as Exhibit C.

       WHEREFORE, Plaintiff U. S. Securities and Exchange Commission respectfully

requests that this Court enter the attached Final Judgment as to Defendant Susan Brunstrum and

dismiss with prejudice the civil penalty claim against Matthew C. Brunstrum.
Dated: January 28, 2019

                                       UNITED STATES SECURITIES
                                       AND EXCHANGE COMMISSION

                                       By: /s/Doressia L. Hutton
                                       Doressia L. Hutton (HuttonD@sec.gov)
                                       175 West Jackson Boulevard, Suite 1450
                                       Chicago, IL 60604-2615
                                       (312) 353-7390
                                       (312) 353-7398 (fax)

                                Certificate of Service

I hereby certify that on January 28, 2019, I served PLAINTIFF’S AGREED MOTION FOR
ENTRY OF FINAL JUDGMENT AGAINST SUSAN BRUNSTRUM AND DISMISSAL
OF CIVIL PENALTY CLAIM AGAINST MATTHEW BRUNSTRUM on all counsel of
record through the Court’s ECF filing system.

                                By: /s/ Doressia L. Hutton
                                        Doressia L. Hutton
                          EXHIBIT LIST



Exhibit   Description

A         Proposed Final Judgment as to Defendant Susan Brunstrum

B         Second Consent of Defendant Susan P. Brunstrum

C         Proposed Order Dismissing Civil Penalty Claim Against Matthew C.
          Brunstrum
